 1   MOEEL LAH FAKHOURY LLP
     Shaffy Moeel (State Bar No. 238732)
 2   1300 Clay Street, Suite 600
 3   Oakland, CA 94612
     Telephone:    (510) 500-9994
 4   Email: shaffy@mlf-llp.com

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 NORTHERN DISTRICT OF CALIFORNIA

 8                                            OAKLAND DIVISION

 9

10
     UNITED STATES OF AMERICA,                             Case No. 19-CR-655-HSG
11
                   Plaintiff,
12                                                         STIPULATION AND ORDER FOR
                   v.                                      REVISED BRIEFING SCHEDULE
13                                                         ON MR. EDUARDO GUZMAN’S
     EDUARDO GUZMAN TORRES,                                WIRETAP MOTIOIN
14
                   Defendant.
15

16

17

18
                                                           ____________________________________
19

20
            On February 26, 2021, at Mr. Guzman Torres’ request, this Court set the following briefing
21
     schedule for the filing of a motion challenging the wiretap evidence in this case:
22
            Mr. Guzman Torres’ wiretap motion due:        June 7, 2021
23
            Government’s response due:                    June 28, 2021
24
            Mr. Guzman Torres’ reply due:                 July 12, 2021
25
            The Court then set a hearing date for the motion to be heard on July 26, 2021 at 2:00 p.m.
26

27

28                                                 -1-
                                    STIPULATION AND ORDER
 1          Although counsel for Mr. Guzman Torres has been diligently working on this case, the defense
 2   now requests and the government agrees, to continue the deadlines set in the briefing schedule as
 3   follows:
 4          Mr. Guzman Torres’ wiretap motion due:           July 26, 2021
 5          Government’s response due:                       August 16, 2021
 6          Mr. Guzman Torres’ reply due:                    August 30, 2021
 7          The parties request that the Court set a hearing date for this motion to be heard on September 13,
 8   2021 or at any later date convenient for the Court.
 9          Accordingly, it is hereby stipulated by and between counsel for Mr. Guzman Torres and the
10   government that the briefing schedule shall be amended as described above.
11          IT IS SO STIPULATED.
12

13   DATED: June 3, 2021                                     MOEEL LAH FAKHOURY LLP
14                                                           /s/_________________
                                                             Shaffy Moeel
15                                                           Attorney for Mr. Guzman Torres
16

17

18   DATED: June 3, 2021                                     STEPHANIE HINDS
19                                                           ACTING UNITED STATES ATTORNEY
20                                                           /s/__________________
                                                             Molly Smolen
21
                                                             Assistant United States Attorney
22

23

24

25

26

27
                                                           -2-
28
                                    STIPULATION AND ORDER
 1                                           ORDER
 2         Based upon the facts set forth in the Stipulation, and with the consent of the parties, IT IS
 3   HEREBY ORDERED that the briefing schedule for Mr. Guzman Torres’ intended wiretap motion be
 4   amended as follows:
 5         Mr. Guzman Torres’ wiretap motion due:        July 26, 2021
 6         Government’s response due:                    August 16, 2021
 7         Mr. Guzman Torres’ reply due:                 August 30, 2021
 8
               6/3/2021
     DATED: __________________
 9       _________________________________________________
                                                   HON. HAYWOOD S. GILLIAM JR.
10                                                 United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       -3-
28
                                   STIPULATION AND ORDER
